DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “trust visitor wireless communication device being operable to transmit”; “network component operable to establish”; “wireless communication component operable to receive”; “trusted visitor management component operable to generate”; “primary user notification component operable to generate” and network component operable to connect” in claim 1; “trusted visitor component operable to generate” in claim 2; “trusted visitor component operable to generate” in claim 3; “network component is operable to detect”; “wireless communication component is operable to receive”; and “primary user notification component is operable to transmit” in claims 4 and 6; and “primary user notification component is operable to generate” in claims 5 and 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “memory operable to store” in claim 1; “comparator operable to compare” in claim 2; and “memory operable to store” and “comparator operable to compare” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marin et al, US 2015/0139210.

As per claim 1, it is taught of a wireless communication device for use with a primary user wireless communication device and a trusted visitor wireless communication device, the primary user wireless communication device being operable to transmit a primary user identification, the trusted visitor wireless communication device being operable to transmit a trusted visitor identification (see paragraphs 0017-0018), the wireless communication device comprising:
a network component operable to establish a primary wireless local area network (WLAN) and to establish a trusted visitor wireless local area network (wireless protected area network, or WPAN)(see paragraph 0018);
a wireless communication component operable to receive the primary user identification (owner) and to receive the trusted visitor identification (guest identifier, see paragraph 0043);
a memory operable to store a stored trusted visitor identification (guest identifiers are checked in a pre-stored list of authorized devices, see paragraph 0043);
a trusted visitor management component operable to generate a permission (specific access rights are applied, see paragraph 0045) based on the stored trusted visitor identification and the trusted visitor identification (client application on the guest device connects with a sharing service/server application to request access to the wireless protected network, see paragraphs 0040-0041); and
a primary user notification component operable to generate a primary user notification based on the permission (see paragraphs 0043 & 0045);
wherein the network component is operable to connect the trusted visitor wireless communication device to the trusted visitor wireless local area network based on the permission (see paragraphs 0043-0045).
As per claim 2, it is disclosed wherein the trusted visitor management component comprises a comparator operable to compare the trusted visitor identification with the stored trusted visitor 
wherein the trusted visitor management component is further operable to generate the permission as a trusted visitor permission when the trusted visitor identification corresponds to the stored trusted visitor identification (see paragraphs 0043 & 0045); and
wherein the trusted visitor management component is further operable to generate the permission as an untrusted visitor permission when the trusted visitor identification does not correspond to the stored trusted visitor identification (the Examiner is interpreting the failure of matching of the guest identifier against the pre-stored list of authorized devices results in an untrusted visitor permission since the request cannot be granted)(see paragraph 0042-0043).
As per claim 3, it is taught wherein the memory is further operable to store a second stored trusted visitor identification;
wherein the comparator is operable to compare the trusted visitor identification with the second stored trusted visitor identification (guest identifiers are checked in a pre-stored list of authorized devices, see paragraph 0043);
wherein the trusted visitor management component is further operable to generate the permission (specific access rights are applied, see paragraph 0045) as the trusted visitor permission when the trusted visitor identification corresponds to the second stored trusted visitor identification (see paragraph 0042-0043); and
wherein the trusted visitor management component is further operable to generate the permission as the untrusted visitor permission when the trusted visitor identification does not correspond to the stored trusted visitor identification and does not correspond to the second stored trusted visitor identification (the Examiner is interpreting the failure of matching of the guest identifier 
As per claim 8, it is disclosed of a method of using a primary user wireless communication device and a trusted visitor wireless communication device, the primary user wireless communication device being operable to transmit a primary user identification, the trusted visitor wireless communication device being operable to transmit a trusted visitor identification (see paragraphs 0017-0018), the method comprising:
establishing, via a network component, a primary wireless local area network (WLAN)(see paragraph 0018);
establishing, via the network component, a trusted visitor wireless local area network (wireless protected area network, or WPAN)(see paragraph 0018);
receiving, via a wireless communication component, the primary user identification (owner, see paragraph 0043);
receiving, via the wireless communication component, the trusted visitor identification (guest identifier, see paragraph 0043);
storing, into a memory, a stored trusted visitor identification (guest identifiers are checked in a pre-stored list of authorized devices, see paragraph 0043);
generating, via a trusted visitor management component, a permission (specific access rights are applied, see paragraph 0045) based on the stored trusted visitor identification and the trusted visitor identification (client application on the guest device connects with a sharing service/server application to request access to the wireless protected network, see paragraphs 0040-0041);
connecting, via the network component, the trusted visitor wireless communication device to the trusted visitor wireless local area network based on the permission (see paragraphs 0043 & 0045); and

As per claim 9, it is taught wherein the generating, via the trusted visitor management component, the permission based on the stored trusted visitor identification and the trusted visitor identification comprises:
comparing, via a comparator, the trusted visitor identification with the stored trusted visitor identification (sharing service/server application checks the guest device’s request for access to the wireless protected network, see paragraphs 0040-0042);
generating the permission as a trusted visitor permission when the trusted visitor identification corresponds to the stored trusted visitor identification (see paragraphs 0043 & 0045); and
generating the permission as an untrusted visitor permission when the trusted visitor identification does not correspond to the stored trusted visitor identification (the Examiner is interpreting the failure of matching of the guest identifier against the pre-stored list of authorized devices results in an untrusted visitor permission since the request cannot be granted)(see paragraph 0042-0043).
As per claim 10, it is disclosed of further comprising:
storing, into the memory, a second stored trusted visitor identification (guest identifiers are checked in a pre-stored list of authorized devices, see paragraph 0043);
comparing, via the comparator, the trusted visitor identification with the second stored trusted visitor identification (sharing service/server application checks the guest device’s request for access to the wireless protected network, see paragraphs 0040-0042);
generating, via the trusted visitor management component, the permission as the trusted visitor permission when the trusted visitor identification corresponds to the second stored trusted visitor identification (see paragraph 0042-0043); and

As per claim 15, it is taught of a non-transitory, tangible, computer-readable media having computer-readable instructions stored thereon, for use with a computer and being capable of instructing the computer to perform a method of using a primary user wireless communication device and a trusted visitor wireless communication device, the primary user wireless communication device being operable to transmit a primary user identification, the trusted visitor wireless communication device being operable to transmit a trusted visitor identification (see paragraphs 0017-0018), the method comprising:
establishing, via a network component, a primary wireless local area network (WLAN)(see paragraph 0018);
establishing, via the network component, a trusted visitor wireless local area network (wireless protected area network, or WPAN)(see paragraph 0018);
receiving, via a wireless communication component, the primary user identification (owner, see paragraph 0043;
receiving, via the wireless communication component, the trusted visitor identification (guest identifier, see paragraph 0043);
storing, into a memory, a stored trusted visitor identification (guest identifiers are checked in a pre-stored list of authorized devices, see paragraph 0043);

connecting, via the network component, the trusted visitor wireless communication device to the trusted visitor wireless local area network based on the permission (see paragraphs 0043 & 0045); and
generating, via a primary user notification component, a primary user notification based on the permission (see paragraphs 0043-0045).
As per claim 16, it is disclosed wherein the generating, via the trusted visitor management component, the permission based on the stored trusted visitor identification and the trusted visitor identification comprises:
comparing, via a comparator, the trusted visitor identification with the stored trusted visitor identification (sharing service/server application checks the guest device’s request for access to the wireless protected network, see paragraphs 0040-0042);
generating the permission as a trusted visitor permission when the trusted visitor identification corresponds to the stored trusted visitor identification (see paragraphs 0043 & 0045); and
generating the permission as an untrusted visitor permission when the trusted visitor identification does not correspond to the stored trusted visitor identification (the Examiner is interpreting the failure of matching of the guest identifier against the pre-stored list of authorized devices results in an untrusted visitor permission since the request cannot be granted)(see paragraph 0042-0043).
As per claim 17, it is taught of further comprising:

comparing, via the comparator, the trusted visitor identification with the second stored trusted visitor identification (sharing service/server application checks the guest device’s request for access to the wireless protected network, see paragraphs 0040-0042);
generating, via the trusted visitor management component, the permission as the trusted visitor permission when the trusted visitor identification corresponds to the second stored trusted visitor identification (see paragraph 0042-0043); and
generating, via the trusted visitor management component, the permission as the untrusted visitor permission when the trusted visitor identification does not correspond to the stored trusted visitor identification and does not correspond to the second stored trusted visitor identification (the Examiner is interpreting the failure of matching of the guest identifier against the pre-stored list of authorized devices results in an untrusted visitor permission since the request cannot be granted)(see paragraph 0042-0043).

Allowable Subject Matter
Claims 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ngo et al, U.S. Patent 9,674,187 is relied upon for a guest network that establishes a geofence around an access point that is measured based upon time periods, as shown in claim 16 of the patent.
Maguire et al, US 2016/0021116 is relied upon for disclosing of granting access to guests in accordance with their access levels, see paragraph 0023.
Eramian, US 2015/0350910 is relied upon for disclosing of maintaining check-in information of guest users authorized to access a network, see paragraph 0011.
Iyer, US 2006/0190991 is relied upon for disclosing of guest network that includes trust-based access, and maintains a guest identifier, see paragraphs 0015 and 0044.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431